DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

While a new search was conducted due to the amendments to the claims and a new piece of prior art was found to be a better reference for rejection, Applicant’s arguments regarding the previous primary reference, Miao, have been considered and Examiner respectfully disagrees.  
Miao may not explicitly disclose physically changing the arrangement of optical subsystems, Miao does disclose “reducing an output level of the IR illuminator from a first illumination output level to a predetermined illumination output level… the reduction of the output level of the IR illumination is a sudden change”.  Examiner respectfully submits “sudden” is a broad term which can mean a range of levels and is relative to a variety of things, of which the pulse of Miao is sudden, and known.  
Applicant also argues Miao does not disclose “by assuming a contribution of visual light is unchanged while the output level of the IR illumination is reduced from the first illumination output level to the predetermined illumination output level, and by using a known reduced amount of the output level of the IR illumination from the first illumination output level to the predetermined illumination output level”.  Examiner respectfully disagrees and respectfully submits the “assumption” appears to not disclose a limiting feature but instead a constant variable for an equation such as gain; or at least shows there is no control of this variable by the instant invention.  Furthermore, Examiner submits the pulsing off of Miao is to a known reduced amount (off = zero).  Both the uncontrolled ambient light and the known amount of reduction are known and used by Miao to asses a measure of the ambient light level as required by the claims.
Applicant argues Miao is silent as to the sudden reduction of illumination output level of light. Examiner respectfully disagrees and respectfully submits a pulse from 100% to 0% is “sudden” and “a known reduced amount” and as described in dependent claim 9 the sequence of image frames is a single image frame; a pulse appears to fulfill this limitation.

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “by assuming” may be unclear as to what, if anything, is performed or measured; or if an actual amount of change in light level is disregarded in favor of a “assumed amount”.  Examiner has read the claims as –when in the case a contribution of visual light is unchanged while the output level…--  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5, 7-9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 2011/0193967 A1).

Regarding Claims 1 and 14, Matsumoto discloses a method for assessing an ambient light level during video acquisition with a video camera [Matsumoto: Abstract: An imaging device that includes a control unit is provided. The control unit switches between a day mode and a night mode. In the day mode, image capture is performed while an infrared cut filter is placed on an optical path, and in the night mode, image capture is performed while the infrared cut filter is removed from the optical path. Immediately after shifting from the day mode to the night mode, in the night mode, as the amount of incident light decreases, the control unit increases an irradiation intensity of an infrared irradiation portion from zero], the method comprising: acquiring a stream of images with the video camera in a night mode, with an IR illuminator having a first illumination output level [Matsumoto: Abstract; and ¶ [0049]: A value at which the mode shifts to the night mode and the gain is stabilized is stored as a first gain value G1. After that, if the image capture environment becomes even darker, while the gain is fixed at the first gain value G1 (step S35), the irradiation intensity of the infrared LED 114 is increased from 0 (step S36)], wherein the video camera is operably connected with the IR illuminator, and has a day mode in which an IR-cut filter is arranged in front of an image sensor and the night mode in which the IR-cut filter is not arranged in front of the image sensor [Matsumoto: FIG. 1]; reducing an output level of the IR illuminator from a first illumination output level to a predetermined illumination output level during acquisition of a sequence of a predetermined number of consecutive image frames within the image stream [Matsumoto: FIG. 2B; and ¶ [0058]: If the image capture environment is still bright when the irradiation intensity of the infrared LED 114 reaches 0, the gain is reduced (step S46). Then, it is determined whether or not the present gain is reduced to a value (namely, a night to day threshold value of the gain) that is obtained by subtracting hysteresis from the stored gain in convergence time (namely, the first gain value G1 at the time of the shift to the night mode) (step S47). When the present gain is reduced and becomes smaller than the night to day threshold value and a certain period of time elapses, the mode shifts from the night mode to the day mode (step S48)], wherein the reduction of the output level of the IR illumination is a sudden change [Matsumoto: FIG. 2B]; assessing a measure representative of an ambient light level from an evaluation of the sequence of image frames during which the output level of the IR illumination is reduced from the first illumination output level to the predetermined illumination output level, by assuming a contribution of visual light is unchanged while the output level of the IR illumination is reduced from the first illumination output level to the predetermined illumination output level, and by using a known reduced amount of the output level of the 1R illumination from the first illumination output level to the predetermined-illumination output level [Matsumoto: FIG. 2B]; and using the assessed measure as input to a controller for the IR-cut filter, and switching the video camera to the day mode operation in response to the assessed measure passing a threshold value [Matsumoto: ¶ [0058]: When the present gain is reduced and becomes smaller than the night to day threshold value and a certain period of time elapses, the mode shifts from the night mode to the day mode (step S48)].

Regarding Claim 2, Matsumoto discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Matsumoto discloses further comprising increasing the output of the JR illuminator following the reduction in the output level [Matsumoto: Abstract; and FIG. 10B].

Regarding Claim 3, Matsumoto discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Matsumoto discloses wherein the measure representative of the ambient light level is selected from the group comprising: a measure of current exposure, a measure of signal-to-noise ratio, and a measure of a light intensity, or any combination thereof [Matsumoto: FIG. 10B; ¶ [0058]; and ¶ [0019]: According to the present invention described above, it is possible to remove the infrared cut filter from the optical path and to improve the S/N ratio of an image in the night mode in which infrared light is irradiated onto a subject].

Regarding Claim 4, Matsumoto discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Matsumoto discloses comprising processing the sequence of image frames acquired with reduced IR illumination such that their brightness resembles that of the surrounding frames [Matsumoto: ¶ [0068]: When it is determined at step S2 that the present state is the check state, a difference between the detected value of the present frame acquired at step S1 and the detected value of the previous frame is calculated (step S14). Then, it is determined whether or not the calculated difference is equal to or smaller than a threshold value (step S15). The threshold value here is a value to determine whether or not the detected value has significantly changed in one frame or is stable].

Regarding Claim 5, Matsumoto discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Matsumoto discloses wherein the sequence of image frames is removed from the image stream prior to leaving an encoder associated with the video camera [Matsumoto: ¶ [0081]: The imaging device stores, as the first gain value G1, the gain when the gain becomes stable by the brightness level of the image reaching the target brightness level].  

Regarding Claim 7, Matsumoto discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Matsumoto discloses wherein the predetermined illumination output level corresponds to a level between 0 and 100% of the first illumination output level [Matsumoto: FIG. 10B].

Regarding Claim 8, Matsumoto discloses all the limitations of Claim 7, and is analyzed as previously discussed with respect to that claim.
Furthermore, Matsumoto discloses wherein the predetermined illumination output level corresponds to zero output from the IR illuminator [Matsumoto: FIG. 10B].

Regarding Claim 9, Matsumoto discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Matsumoto discloses wherein the sequence of image frames is a single image frame [Matsumoto: ¶ [0060]: Next, a determination operation for the shift from the day mode to the night mode of the imaging device 100 will be explained in detail with reference to FIG. 3. FIG. 3 is a flowchart showing the determination operation for the shift from the day mode to the night mode of the imaging device 100. The processing flow from the start to the end of FIG. 3 indicates one frame. A detected value and a gain are acquired once in one frame, and a state is updated].

Claim Rejections - 35 USC § 103
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claim 1 above, and further in view of Davis (US 2020/0219271 A1).

Regarding Claim 6, Matsumoto discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Matsumoto may not explicitly disclose each frame in the sequence of image frames is marked so as not to be shown in a later display of the image stream (emphasis added).
However, Davis discloses wherein each frame in the sequence of image frames is marked so as not to be shown in a later display of the image stream [Davis: ¶ [0046]: If the computer 106 determines in step 308 that the captured frame is the result of such a calibration event, then the captured frame is discarded in step 310. Otherwise, the computer 106 determines in step 312 that the captured frame is not the result of a calibration event, and the captured frame is output to the step of background filtering 204 of FIG. 2].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the explicitly marked to discard calibration frames of Davis with the calibration of Matsumoto in order to reduce erroneous data into other processes or interrupt the user’s experience.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claim 1 above, and further in view of Vaziri (US 10064552 B1).

Regarding Claim 10, Matsumoto disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Matsumoto may not explicitly disclose wherein the IR illuminator comprises several different IR-LEDs, and the control is performed on a selection of LEDs.
However, Vaziri discloses wherein the IR illuminator comprises several different IR-LEDs, and the control is performed on a selection of LEDs [Vaziri: Col. 9, ll. 44-53: In various embodiments, the sources of the illumination light are Infrared LEDs. The IR-LEDs can be placed in the inner side of the eyeglasses frame 340 or be housed in the main electronic box 104. In the later case, lensed optical fibers are used to bring the light to the frame area 214. Lensed optical imaging fibers can also be used to transmit the viewed images of the eye to the electronic box 104 for processing of the eye tracking data. In a particular embodiment an infra-red filter may be used to block the visible ambient light and pass through the light from the IR-LEDs].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the LED of Vaziri with the illumination calibration of Matsumoto in order to reduce power consumption.


	Regarding Claim 11, Matsumoto disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Matsumoto does not explicitly disclose wherein the method is timed to start using image statistics.
However, Vaziri discloses wherein the method is timed to start using image statistics [Vaziri: Col. 12, ll. 37-44: A control decision circuit 730 at the input finds the threshold value according to every other frame. The find threshold module 706 receives all pixel values and forms a histogram. It furthermore finds the location of the first minimum in the histogram data. The set new threshold level 704 receives the new threshold value and compares it to the previous value before it sets the threshold value level that is used by the covert to binary image module 70].

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claim1 above, and further in view of Miao et al. (US 10009554 B1).

Regarding Claim 12, Matsumoto disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Matsumoto does not explicitly disclose further comprising checking an operation mode of the video camera, wherein adjustment of the IR illuminator is postponed based on the operation mode of the video camera.
However, Miao discloses further comprising checking an operation mode of the video camera [Miao: Col. 7, l. 65 through Col. 8, l. 9: IG. 3 shows a method for using illumination provided by a depth camera illuminator to capture frames under low-light conditions, in accordance with one or more embodiments of the invention. The method also includes steps that enable the capturing of frames under regular light conditions, i.e., when sufficient light is available to enable the camera to operate in a day-time operating mode. The steps in FIG. 3 may be performed by the image control engine, and the video camera that interfaces with the image control engine via the video camera interface. While the method of FIG. 3 is executing, the depth sensing camera may be separately and independently acquiring depth image frames], wherein adjustment of the IR illuminator is postponed based on the operation mode of the video camera [Miao: Col. 7 through Col. 8].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine system asset management of Miao with the processing of Matsumoto in order to mitigate asset usage overlap.

Regarding Claim 14, Matsumoto discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Matsumoto may not explicitly disclose wherein the assessment is performed on a subsection in the sequence of image frames, i.e. in a specific area of each image frame in the sequence.
However, Miao discloses wherein the assessment is performed on a subsection in the sequence of image frames, i.e. in a specific area of each image frame in the sequence [Miao: Col. 8, ll. 52-53: Alternatively, the image exposure may be chosen for a particular image region, for example for an object identified in the image, as further described in the use case below].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the subsection processing of Miao with the image processing of Matsumoto in order to provide higher resolution processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482